        Case 3:17-cv-00179-JWD-EWD                     Document 306           12/04/20 Page 1 of 17




                                 UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF LOUISIANA


    LEROY TENNART, et al.,

                   Plaintiffs,                                   Case No. 17-CV-179-JWD-EWD

          v.                                                     JUDGE JOHN W. DEGRAVELLES

    CITY OF BATON ROUGE, et al.,                                 MAG. ERIN WILDER-DOOMES

                   Defendants.


                 PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO
          LSP DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS

      I. Introduction

         Leroy Tennart, Deon Tennart, Thomas Hutcherson, Zachary Hill, Eddie Hughes,

Godavari Hughes, Brachell Brown, Christopher Brown, Plaintiffs in this civil action

(“Plaintiffs”), oppose the Motion for Judgment on the Pleadings filed by thirty-eight (38) 1 of the

forty (40) 2 Louisiana State Police (“LSP”) Defendants sued in this case.




1
 Michael Edmonson, Jacob Brown, Murray Buquet, Louis Calato, Samuel Capaci, Brittany Caughlin, Justin
Chiasson, Scott Coco, Brian Coghlan, Joseph Dessens, Ian Dollins, Robert Downs, David Easley, Trey Elliott, Chad
Guidry, Aaron Guilliams, Glenn Hale, Joseph Hall, Stephen Hammons, Joseph Hasselbeck, Jeffrey Holley, Richard
Horton, Jonathan James, Chris Jordan, Christopher Kelley, John Kelly, Caleb Kennedy, Tyler Latiolais, Matthew
Lemmons, Blake Lemoine, James McGehee, Herman Newell, Murphy Paul, Joey Schouest, Reginald Taylor,
Richard Watson, and Francis Woods. R. Doc. 301, 301-1.
2
 For reasons unexplained in their motion and memorandum, two LSP Defendants named in the currently operative
pleading (the Fourth Amended Complaint) have not joined the Motion for Judgment on the Pleadings: John Clary
(R. Doc. 56 ¶ 168) and Mark Dennis (R. Doc. 56 ¶ 172). LSP Defendants’ argument in support of dismissing
Michael Edmonson is based on the theory that “a Section 1983 conspiracy claim requires an underlying
constitutional violation by any member of the conspiracy,” and that “the individual LSP troopers are all entitled to
qualified immunity.” However, because Defendants Clary and Dennis have not moved for the dismissal of the
Fourth Amended Complaint, this argument regarding Edmonson has no force. For that reason, even if this Court
grants LSP Defendants’ motion, the claims against Defendants Edmonson, Clary, and Dennis cannot be dismissed.
          Case 3:17-cv-00179-JWD-EWD                Document 306         12/04/20 Page 2 of 17




           The motion is premature. All current parties to this case made a joint recommendation

that the deadline for seeking to amend pleadings be November 30, 2020. 3 The Court’s most

recent Scheduling Order established that deadline. 4 Plaintiffs filed their Motion for Leave to File

Fifth Amended Complaint on that deadline. 5 If the Court grants the Motion to Amend, LSP’s

Motion for Judgment on the Pleadings will be moot. 6

           Contrary to LSP Defendants’ argument, they are not in the same position as the East

Baton Rouge Parish Sheriff’s Office (“EBRSO”) Defendants. Those defendants filed their first

dispositive motions much earlier than LSP Defendants did. 7 As a result, Plaintiffs were allowed

qualified immunity discovery from EBRSO Defendants that enabled them to amend their

Complaint as against those parties on November 14, 2019. 8 But at the time of filing that Fourth

Amended Complaint, Plaintiffs were still awaiting responses to discovery Plaintiffs had

propounded to LSP Defendants in July 2019. Some LSP Defendants provided responses to

Plaintiffs’ discovery in April 2020; the responses of the remaining LSP Defendants trickled in

through August 2020. Therefore, at the time Plaintiffs filed their November 2019 Fourth

Amended Complaint, Plaintiffs could not have included more concrete allegations against LSP

Defendants as a result of LSP’s own lag in discovery response time.




3
    R. Doc. 291 at 14.
4
    R. Doc. 300 at 1.
5
    R. Doc. 303 (motion), 303-1 (proposed Fifth Amended Complaint), 303-2 (memorandum).
6
 State of Louisiana v. Bank of America Corp., Civ. Action No. 19-638-SDD-SDJ, 2020 WL 3966875 (M.D. La.
July 13, 2020); Williamson v. Wyeth, Inc., Civ. Action No. 09-736-BAJ-DLD, 2010 WL 3312589 (M.D. La. Aug.
19, 2010).
7
 Compare R. Doc. 117 (EBRSO Defendants’ Motion to Dismiss, filed January 24, 2018) with R. Doc. 205 (LSP
Defendants’ Motion for Summary Judgment, filed June 24, 2019).
8
    R. Doc. 238.

                                                                                                            2
           Case 3:17-cv-00179-JWD-EWD                  Document 306           12/04/20 Page 3 of 17




            The discovery from LSP is significant. In their proposed Fifth Amended Complaint,

Plaintiffs have identified four (4) LSP Defendants who, they allege, directly participated in the

arrests of Leroy Tennart, Deon Tennart, Zachary Hill, and/or Thomas Hutcherson. 9 Plaintiffs

further allege that another seven (7) LSP Defendants were present in the immediate vicinity of

those four Plaintiffs both immediately before and during their arrests, personally saw the arrests,

knew from the events they witnessed that the arrest and use of force against these four plaintiffs

were unjustified and violated their constitutional and state law rights, and failed to intervene to

prevent or stop those violations. 10 Of this second group, two were supervisors, and therefore had

clear authority to attempt to stop the continuing constitutional and state law violations. 11

Including Superintendent Edmonson, 12 this results in twelve (12) LSP Defendants who would

remain in the case. The other thirty-four (34) LSP Defendants will be dismissed from this case if

this Court grants leave for the filing of the Fifth Amended Complaint. 13

            By making concrete allegations of liability against the 12 remaining LSP Defendants,

Plaintiffs have cured the deficiencies asserted by LSP Defendants. If the Court does not dismiss




9
  R. Doc. 303-1 at ¶¶ 160 (Brown – took one or more Plaintiffs from the site of their respective arrests to the
prisoner processing station), 162 (Buquet – actually made arrests of one or more Plaintiffs), 172 (Dennis – gave
orders to arrest one or more Plaintiffs), and 189 (Lemmons – took one or more Plaintiffs from the site of their
respective arrests to the prisoner processing station).
10
  Id. at ¶¶ 167 (Chaisson), 168 (Clary), 173 (Dessens), 174 (Dollins), 176 (Easley), 179 (Guilliams), 181
(Hasselbeck).
11
     Id. at ¶¶ 168 (Clary) and 181 (Hasselbeck).
12
     Id. at ¶ 24.
13
  Id. at ¶¶ 161 (Bunch), 163 (Calato), 164 (Cannatella),165 (Capaci), 166 (Caughlin), 169 (Coco), 170 (Cook), 171
(Coghlan), 175 (Downs), 177 (Elliott), 178 (Guidry), 180 (Hammons), 182 (Holley), 183 (Horton), 184 (James), 185
(Jordan), 186 (Kelley), 187 (Kelly), 188 (Latiolas), 190 (Mayon), 191 (McCartney), 192 (McConnell), 193
(McGehee), 194 (Newell), 195 (Schouest), 196 (Taylor), 197 (Watson), 198 (Woods), 199 (Thompson), 200 (Hale),
201 (Hall), 202 (Kennedy), and 203 (Lemoine). Defendant Murphy Paul, who at the time of the protests was Lt.
Colonel of the State Police, is also dismissed in his individual capacity. Mr. Paul is now Chief of Police of the City
of Baton Rouge, so he remains a Defendant in his official capacity. See id. at ¶ 204.

                                                                                                                    3
          Case 3:17-cv-00179-JWD-EWD                    Document 306           12/04/20 Page 4 of 17




the Motion for Judgment on the Pleadings without prejudice as moot, the motion should be

denied on the merits.


       II. LSP Defendants took a different approach to this litigation and as a result, are not
           in the same position as EBRSO and LPSO Defendants.

           LSP Defendants assert that “[t]here is no meaningful difference between the claims made

against the LSP Defendants by Plaintiff and the claims against the East Baton Rouge Parish

Sheriff and individual sheriff’s deputies in their personal capacities (“EBRSO Defendants”)

which were recently dismissed by this Court via a Rule 12(b) Motion to Dismiss.” 14

           This statement fails to account for the history of this litigation; that history, however, is

critical to understanding how LSP Defendant’s position is significantly different from those of

the EBRSO and LPSO Defendants. Plaintiffs filed this civil action on March 23, 2017. 15 The

sheer number of law enforcement officers on the scene, combined with the fact that the vast

majority of law enforcement officers were outfitted in a manner that covered their names and

badge numbers, presented significant obstacles to the determination which law enforcement

officers were involved in the events that give rise to this lawsuit. 16

           Prior to filing the present suit, Plaintiffs’ counsel conducted a thorough investigation in

an effort to identify the law enforcement officers who had violated Plaintiffs’ rights. As part of

this investigation, was Plaintiffs’ counsel submitted a public records request to LSP on October

13, 2016. 17 Following a mandamus action in state court to obtain responses to this records

request, on June 9, 2017, LSP produced responsive documents that included 480 pages of LSP


14
     LSP Defendants’ Memorandum in Support of Motion for Judgment on the Pleadings (R. Doc. 301-1) at 1-2.
15
     R. Doc. 1.
16
     See generally R. Doc. 30 (allowing pre-Rule 26 discovery to identify defendants).
17
     R. Doc. 209-4 (Foley Declaration).

                                                                                                             4
           Case 3:17-cv-00179-JWD-EWD               Document 306         12/04/20 Page 5 of 17




trooper timesheets for the period spanning July 4–17, 2016. 18 Plaintiffs thus identified a universe

of LSP Troopers who were assigned to respond to the protests on July 10, 2016, but were given

little additional concrete information. The same was true of law enforcement officers from other

agencies.

           Because of the number of defendants, there was a significant time period during which

service or waiver of service was accomplished. LSP Defendants filed two Answers with

Defenses on November 1 and December 11, 2017. 19 In November 2017, Louisiana Sheriff’s

Association Defendants moved for summary judgment. 20 In a January 10, 2018 status

conference, the Court “clarified that discovery is not open in [this] case at this juncture.” 21

Shortly after, in January and February of 2018, the EBRSO and LPSO Defendants filed motions

to dismiss on grounds of qualified immunity. 22 These were accompanied by motions to stay

discovery. 23

           Following oral argument on these pending dispositive motions, the Court ordered on

September 6, 2018, that Plaintiffs could proceed with “limited discovery” against EBRSO,

LPSO, and LSA Defendants. 24 The Court noted at a December 6, 2018 conference that discovery

against other parties, including LSP Defendants, would also be limited to written discovery

pending resolution of the EBRSO and LPSO motions to dismiss.25


18
     Id.
19
     R. Doc. 93, 105.
20
     R. Doc. 98.
21
     R. Doc. 111 at 5.
 The motions were filed January 24, 2018 (EBRSO Defendants), R. Doc. 117, and January 25, 2018 (LPSO
22

Defendants), R. Doc. 122.
23
     R. Doc. 118 (EBRSO); R. Doc. 65 (LPSO).
24
     R. Doc. 172 (on EBRSO motion); R. Doc. 173 (on LPSO motion); R. Doc. 174 (on LSA motion)
25
     R. Doc. 190 at 2 n.1.

                                                                                                       5
          Case 3:17-cv-00179-JWD-EWD                    Document 306              12/04/20 Page 6 of 17




           By contrast, LSP Defendants delayed filing any dispositive motion until June 24, 2019,

when they filed their Motion for Summary Judgment. 26 Plaintiff opposed the motion due to the

lack of full discovery (including, for example, depositions) and discrepancies between the LSP

statements in the affidavits and those in the timesheet records produced by LSP under the Public

Records Law. 27 Plaintiff had propounded interrogatories and requests for production of

documents to the LSP Defendants on July 15, 2019. 28

           The discovery propounded to LSP Defendants included interrogatories seeking each

defendant’s duties during the protests, whether they witnessed or participated in any arrests, and

the identification of their supervisors. 29 It also included a reference to several photo and video

files that were sent to LSP Defendants’ counsel via the file-sharing program Dropbox. Stills from

the video of Zachary Hill’s arrest, for example, show LSP Troopers surrounding Zachary Hill

after he is taken to the ground:




26
     R. Doc. 205. The motion was accompanied by affidavits from the LSP Defendants. R. Doc 205-3.
27
     R. Doc. 143.
28
     See Exhibit A, Declaration of Eric Foley (“Foley Decl.”) with attachments,
29
     Foley Decl.

                                                                                                          6
      Case 3:17-cv-00179-JWD-EWD              Document 306       12/04/20 Page 7 of 17




       Focusing on the middle of this picture, at least one of the law enforcement officers who

restrained Mr. Hill had the distinctive LSP patch on his sleeve, visible through the body armor:




       And when Mr. Hill is stood up, LSP Troopers are close enough to the arrest to have

stepped forward and stopped it:




                                                                                                   7
           Case 3:17-cv-00179-JWD-EWD                Document 306        12/04/20 Page 8 of 17




            Thus, in their July 17, 2019 opposition to summary judgment, Plaintiffs asked under Fed.

R. Civ. P. 56(d) for the dispositive motion to be stayed pending responses to that written

discovery. 30 At the August 7, 2019 Status Conference at which LSP’s Motion for Summary

Judgment and Plaintiffs’ Opposition and Rule 56(d) Requests were considered, LSP Defendants

agreed to withhold their motion and to answer Plaintiffs’ discovery. The Court summarized

                      Regarding the Rule 56(d) Requests, counsel for the LSP defendants
                      stated that the LSP defendants did not object to further discovery
                      targeted to the issue of whether individual LSP trooper
                      defendants were on duty on a particular date or participated in
                      a particular arrest. Counsel for the LSP defendants also stated that
                      the LSP defendants were in the process of responding to written
                      discovery requests that were broader than the issue of which LSP
                      individual troopers were on duty and participated in arrests. Counsel
                      for the Tennart, Smith, and Batiste-Swilley plaintiffs argued that
                      additional discovery regarding plaintiffs’ failure to intervene claims
                      was also needed, and correctly noted that the LSP trooper
                      defendants had not previously filed Motions to Dismiss asserting
                      qualified immunity. 31
            The Court clarified:

                      Later in the conference, the undersigned explained that the Court
                      had previously stayed all discovery as between plaintiffs in the
                      various actions and defendants who had asserted qualified immunity
                      to allow resolution of the qualified immunity defense. With respect
                      to defendants who had not asserted qualified immunity, the Court
                      allowed written discovery, but no depositions were allowed. 32
            During the summer of 2019, as Plaintiffs awaited the responses to the written discovery

they had propounded to LSP Defendants, they were receiving qualified immunity discovery from

EBRSO and LPSO. Plaintiffs were required to file their Fourth Amended Complaint




30
     R. Doc. 211.
31
     R. Doc. 216 at 3-4 (emphasis added).
32
     Id. at 4 n.11.

                                                                                                      8
           Case 3:17-cv-00179-JWD-EWD             Document 306       12/04/20 Page 9 of 17




incorporating the discovery from EBRSO and LPSO Defendants by November 14, 2019. 33 They

did so. 34 But as late as that November 2019 date, Plaintiffs had received not a single discovery

response from LSP Defendants. LSP Defendants had requested extensions to respond on a

monthly basis. Thus, Plaintiffs had no additional information with which to make more concrete

allegations against LSP Defendants in the Fourth Amended Complaint.

            EBRSO Defendants filed a second motion to dismiss on January 13, 2020; 35 after full

briefing and argument, that motion was granted by this Court on August 19, 2020. 36 During the

time that EBRSO Defendants’ second motion was pending in 2020, LSP Defendants responded

to Plaintiffs’ July 9, 2018 interrogatories and requests for production of documents. The first set

of LSP Defendants’ discovery responses were received in April 2020, and responses continued to

be submitted through August 2020.

            Thus, at the point this Court granted EBRSO Defendants’ motion to dismiss, LSP

Defendants were in the position that their EBRSO counterparts had occupied the previous year:

their first dispositive motion was stayed pending further discovery, they had just submitted that

discovery, and Plaintiffs were to be entitled to use that discovery to identify which LSP

Defendants should remain in the case and craft specific allegations regarding those individuals.

            As mentioned above, after LSP’s responses to Plaintiffs’ interrogatories and requests for

production of documents were received, and after this Court’s ruling dismissing EBRSO

Defendants from the case, the remaining parties to this case submitted their Joint Status Report –



33
     Id. at 14.
34
     R. Doc. 238 (November 14, 2019).
35
     R. Doc. 256.
36
     R. Doc. 286.

                                                                                                        9
          Case 3:17-cv-00179-JWD-EWD                 Document 306           12/04/20 Page 10 of 17




the first joint status report ever in this case – in which they made a joint recommendation that the

deadline for seeking to amend pleadings be November 30, 2020. 37 The Court’s most recent

Scheduling Order established that deadline. 38 Plaintiffs filed their Motion for Leave to File Fifth

Amended Complaint on that deadline. 39


       III. Plaintiffs’ allegations against LSP Defendants are significantly different from those
            against EBRSO Defendants.

           As a result of the written discovery, Plaintiffs gained information regarding a limited

number of LSP Defendants, most of whom were assigned to the LSP SWAT team or Mobile

Field Force, who were in very close proximity to the arrests and uses of excessive force against

Plaintiffs Leroy Tennart, Deon Tennart, Zachary Hill, and Thomas Hutcherson, and either

participated directly in those arrests or were close enough to the incidents that they had an

opportunity to intervene to prevent or stop the violations of these four Plaintiffs’ rights. As set

forth in Section I above, this discovery reveals that LSP Defendants played a central role in the

violations of the four arrests on July 9, 2016—much more so than their EBRSO counterparts.

               A. Four LSP Defendants were personally involved in arrests.
           LSP Defendants Jacob Brown, Murray Buquet, Mark Dennis, and Matthew Lemmons

allegedly participated in the arrests and excessive uses of force of Leroy Tennart, Deon Tennart,

Zachary Hill, and Thomas Hutcherson: Defendants Brown, Buquet, Dennis, and Lemmons. 40 A

seizure of a person without legal process (in the case of a warrantless arrest, an arrest without




37
   R. Doc. 291 at 14 (“Recommended deadlines to join other parties or to file a motion for leave to amend the
pleadings: November 30, 2020”).
38
     R. Doc. 300 at 1.
39
     R. Doc. 303 (motion), 303-1 (proposed Fifth Amended Complaint), 303-2 (memorandum).
40
     R. Doc. 303-1 at ¶¶ 160 (Brown), 162 (Buquet), 172 (Dennis), and 189 (Lemmons).

                                                                                                                10
          Case 3:17-cv-00179-JWD-EWD                   Document 306           12/04/20 Page 11 of 17




probable cause) violates the Fourth and Fourteenth Amendments. 41 A person has been “seized”

within the meaning of the Fourth Amendment if, in view of all the circumstances surrounding the

incident, a reasonable person would have believed that he was not free to leave. 42

           Louisiana law provides a remedy for false imprisonment when an unjustified arrest is

made. “False arrest is not distinguished as a separate tort from false imprisonment.” 43 This tort

“occur[s] when one arrests and restrains another against his will without a warrant or other

statutory authority.” 44 As one Louisiana Supreme Court justice has explained, “[t]he critical issue

is whether the police had probable cause to arrest plaintiff at the time he was arrested[.]” 45 In the

instant case, Plaintiffs have pleaded that they were arrested without a warrant and with no probable

cause to support their arrests, as they had committed no crime. 46 All defendants who participated

in their arrests are liable for false arrest and false imprisonment.

           The proposed Fifth Amended Complaint alleges violations of those rights:

                    Defendant JACOB BROWN is an adult resident of Louisiana. He
                    was deployed to the protests on July 9, 2016 as part of the LSP
                    Mobile Field Force. In that capacity he was responsible for
                    “passing protesters” from the location of their arrest to another
                    law enforcement officer who would take the arrested protester
                    to the BRPD prisoner processing location. On information and
                    belief, Defendant BROWN participated in the unconstitutional
                    arrests of Plaintiffs LEROY TENNART, DEON TENNART,
                    ZACHARY HILL, and THOMAS HUTCHERSON. 47


41
     Wallace v. Kato, 549 U.S. 384 (2007).
42
     California v. Hodari D., 499 U.S. 621, 627-28 (1991).
43
     Parker v. Town of Woodworth, 11-1275, p. 3 (La. App. 3 Cir. 3/7/12); 86 So. 3d 141, 144.
44
     Kyle v. City of New Orleans, 353 So. 2d 969, 971 (La. 1977).
45
     Gibson v. State, 1999-1730, p. 10 (La. 2/25/00); 758 So. 2d 782, 791 (Lemmon, J., concurring).
46
  R. Doc. 303-1 ¶¶ 290-292 (Leroy and Deon Tennart); ¶¶ 299-301 (Eddie and Godavari Hughes); ¶¶ 316-317, 329
(Brachell and Christopher Brown); ¶¶ 347-53 (Zachary Hill); ¶¶ 360-63 (Thomas Hutcherson).
47
     R. Doc. 303-1 at ¶ 160.

                                                                                                          11
          Case 3:17-cv-00179-JWD-EWD                Document 306       12/04/20 Page 12 of 17




                     Defendant MURRAY BUQUET is an adult resident of Louisiana.
                     He is a Sergeant with the Louisiana State Police. In July 2016,
                     Defendant BUQUET was assigned to LSP’s Mobile Field Force
                     Team. On July 9, 2016, Defendant BUQUET was on duty in the area
                     of protesters and assigned with an arrest team. Defendant
                     BUQUET actually assisted in one or more arrests on July 9 at
                     the intersection of Airline and Goodwood. On information and
                     belief, Defendant BUQUET participated in the unconstitutional
                     arrests of Plaintiffs LEROY TENNART, DEON TENNART,
                     ZACHARY HILL, and THOMAS HUTCHERSON. 48
                     Defendant MARK DENNIS is an adult resident of Louisiana. He is
                     a Sergeant with the Louisiana State Police. Defendant DENNIS was
                     a supervisor for LSP’s Mobile Field Force (Troop F). On July 9,
                     2016, Defendant DENNIS was deployed to the protests at the
                     intersection of Airline and Goodwood. In that capacity, DENNIS
                     actually gave direction to other law enforcement officers,
                     identifying protesters to be arrested. On information and belief,
                     Defendant DENNIS identified Plaintiffs LEROY TENNART,
                     DEON TENNART, ZACHARY HILL, and THOMAS
                     HUTCHERSON for arrest. 49
                     Defendant MATTHEW LEMMONS is an adult resident of
                     Louisiana. He was deployed to the protests on July 9, 2016 as part
                     of the LSP Mobile Field Force. In that capacity he was responsible
                     for “passing protesters” from the location of their arrest to another
                     law enforcement officer who would take the arrested protester to the
                     BRPD prisoner processing location. On information and belief,
                     Defendant LEMMONS participated in the unconstitutional arrests
                     of Plaintiffs LEROY TENNART, DEON TENNART, ZACHARY
                     HILL, and THOMAS HUTCHERSON. 50
            In a later section of the Fifth Amended Complaint, Plaintiff Zachary Hill alleged:

                     At or around 4 p.m., law enforcement officers began arresting
                     protesters, targeting those who appeared to be leaders of the protest.
                     Defendant THORNTON, Defendant COLLINS, an additional
                     BRPD officer (either an officer identified in Paragraphs 33–105, or
                     currently unknown Officer DOES) and three LSP Troopers (either
                     some of the Troopers identified above in Paragraphs 160-207,
                     or currently unknown Trooper MOES), without provocation,
48
     Id. at ¶ 162.
49
     Id. at ¶ 172
50
     Id. at ¶ 189.

                                                                                                 12
         Case 3:17-cv-00179-JWD-EWD                    Document 306          12/04/20 Page 13 of 17




                    tackled Mr. HILL to the ground and handcuffed him. Officer
                    THORNTON and the others arrested Mr. HILL with excessive
                    force, causing Mr. HILL to suffer a contusion on his foot, bruised
                    knuckles, and a scratch to his head. Video and still images depict
                    Mr. HILL face-down on the ground with Defendant THORNTON’s
                    knee on his head while he is handcuffed. Video and still images
                    also depict the presence of Defendant COLLINS and
                    unidentified BRPD Officers and LSP Troopers who aided in Mr.
                    HILL’S arrest. 51
           Plaintiff Hill clearly has a claim against multiple LSP Defendants who, as the video stills

demonstrate, were direct participants in his takedown and arrest. But he is not the only Plaintiff

with such a claim. Because Plaintiffs Leroy Tennart, Deon Tennart, and Thomas Hutcherson

were arrested later that day at the intersection of Airline and Goodwood, the above paragraphs of

the Fifth Amended Complaint (supported by the respective interrogatory answers of LSP

Defendants Brown, Buquet, Dennis, and Lemmons), state a claim for relief against with regard to

them as well.

               B. Seven LSP Defendants were bystanders at the scene with the opportunity to have
                  prevented or stopped the unlawful arrests and uses of excessive force against
                  Plaintiffs Leroy Tennart, Deon Tennart, Zachary Hill, and Thomas Hutcherson.
           As this Court has repeatedly stated, under Fifth Circuit precedent “an officer may be

liable under § 1983 under a theory of bystander liability where the officer (1) knows that a fellow

officer is violating an individual’s constitutional rights; (2) has a reasonable opportunity to

prevent the harm; and (3) chooses not to act.” 52 The seven LSP Defendants against whom

Plaintiffs make bystander liability claims in the proposed Fifth Amended Complaint were within

feet of the arrests at the corner of Airline and Goodwood on July 9, 2016. For example:




51
     R. Doc. 303-1 at ¶ 349 (emphasis added).
52
     Whitley v. Hanna, 726 F.3d 631, 646 (5th Cir. 2013) (emphasis added).

                                                                                                      13
          Case 3:17-cv-00179-JWD-EWD                  Document 306          12/04/20 Page 14 of 17




                    Defendant JOSEPH DESSENS is an adult resident of Louisiana. On
                    July 9, 2016, Defendant DESSENS was deployed to the protests at
                    the intersection of Airline and Goodwood under the direction of
                    Defendant CLARY. On information and belief, Defendant
                    DESSENS was present in the immediate proximity of Plaintiffs
                    LEROY TENNART, DEON TENNART, ZACHARY HILL, and
                    THOMAS HUTCHERSON both immediately before and during
                    their arrests, personally saw the arrests, knew from the events
                    he witnessed that the arrest and use of force against these
                    Plaintiffs were unjustified and therefore violated their
                    constitutional and state law rights, and failed to intervene to
                    prevent or stop those violations. Thus, Defendant DESSENS had
                    an opportunity to intervene and stop the unconstitutional arrests of
                    Plaintiffs LEROY TENNART, DEON TENNART, ZACHARY
                    HILL, and THOMAS HUTCHERSON, but failed to do so. 53
            Moreover, two of these bystander liability Defendants were supervisors, and thus had

more authority than the others to direct law enforcement officers to stop the violation of

Plaintiffs’ rights. 54

           Plaintiffs submit that their proposed Fifth Amended Complaint, with the benefit of the

belated LSP discovery, alleges more specific facts that support the claim of bystander liability as

to LSP Defendants Chaisson, Clary, Dessens, Dollins, Easley, Guilliams, and Hasselbeck.

               C. Plaintiffs have stated plausible claims against then-Superintendent Edmonson.
           In its previous rulings with respect to the EBRSO Defendants, this Court held that:

                    In order to prevail on a section 1983 conspiracy claim, a plaintiff
                    must establish (1) the existence of a conspiracy involving state
                    action and (2) a deprivation of civil rights in furtherance of the
                    conspiracy by a party to the conspiracy. 55



53
     R. Doc. 303-1 at ¶ 173 (emphasis added).
54
     Id. at ¶¶ 168 (Cleary) and 181 (Hasselbeck).
55
   See, e.g., R. Doc. 278 at 13, quoting Pfannstiel v. City of Marion, 918 F.2d 1178, 1187 (5th Cir. 1990) and citing
Jabary v. City of Allen, 547 F. App'x 600, 610 (5th Cir. 2013) (“To prove a conspiracy under § 1983, a plaintiff must
allege facts that indicate (1) there was an agreement among individuals to commit a deprivation, and (2) that an
actual deprivation occurred.” See also Tr. of Oral Rulings (Sept. 7, 2018) at 27-37 (explaining Court’s analysis of
conspiracy claims).

                                                                                                                  14
          Case 3:17-cv-00179-JWD-EWD             Document 306        12/04/20 Page 15 of 17




           As to the conspiracy claim against EBRSO Sheriff Gautreaux, the Court held that

Plaintiffs sufficiently alleged the first of these two elements (the existence of a conspiracy

involving state action), but not the second (the actual deprivation of Plaintiffs’ constitutional

rights by Sheriff Gautreaux’s deputies). LSP Defendants seek to apply this ruling to dismiss

Defendant Edmonson, arguing: “a Section 1983 conspiracy claim requires an underlying

constitutional violation by any member of the conspiracy,” and that “the individual LSP troopers

are all entitled to qualified immunity.” 56

           Defendant Edmonson’s argument fails because in this case, Plaintiffs have alleged

specific constitutional violations committed by Colonel Edmonson’s Troopers. Even if this Court

were to excuse the fact that Defendants Clary and Dennis have not moved for the dismissal of

the Fourth Amended Complaint, it should discard this argument because the Fifth Amended

Complaint, if allowed, alleges plausible claims against eleven LSP Troopers who were under

Defendant Edmonson’s command in carrying out the conspiracy to suppress peaceful protests

against racially-directed police violence, in violation of the First, Fourth, and Fourteenth

Amendments. And at a bare minimum, the Fifth Amended Complaint sufficiently alleges that

four of the Troopers under Edmonson’s command directly participated in the Plaintiffs’

unconstitutional arrests.

           Thus, given that this Court has already held that the language of Plaintiffs’ complaints is

sufficient to state the first element of a conspiracy claim under § 1983 and § 1985(3), and the

second element is sufficiently alleged in the Fifth Amended Complaint, Plaintiffs claims against

Defendant Edmonson cannot be dismissed.




56
     R. Doc. 301-1 at 9.

                                                                                                    15
       Case 3:17-cv-00179-JWD-EWD                 Document 306         12/04/20 Page 16 of 17




     IV. LSP’s motion should be dismissed without prejudice to refiling another motion
         targeting the Fifth Amended Complaint.

        Ultimately, the question before the Court is whether Plaintiffs’ Motion for Leave to File

Fifth Amended Complaint should be granted and LSP Defendants’ Motion for Judgment on the

Pleadings should be dismissed as moot. In drafting and filing their Fourth Amended Complaint,

Plaintiffs did not have sufficient information to identify, by name, the Louisiana State Police

Troopers who either (1) participated in their arrests and/or the uses of excessive force against

them on July 9, 2016, (2) directed other Troopers to do so, or (3) stood by, within feet of obvious

constitutional violations, and did nothing.

        Plaintiffs’ motion for leave to file their proposed Fifth Amended Complaint is within the

deadline agreed to by the parties in the Joint Status Report, and established by the Court’s

Scheduling Order. Such an amendment was expressly contemplated when LSP Defendants’

Motion for Summary Judgment was stayed. As demonstrated above, the Fifth Amended

Complaint moots LSP Defendants’ current motion. 57


     V. Conclusion

        Plaintiffs should be allowed the benefit of the discovery the Court previously required

from LSP Defendants. Thus, the current motion should be denied, without prejudice to LSP

Defendants filing a Rule 12(c) motion, if they wish to so, against the Fifth Amended Complaint.

        Respectfully submitted, this the 4th day of December, 2020.




57
  State of Louisiana v. Bank of America Corp., et al., Civ. Action No. 19-638-SDD-SDJ, 2020 WL 3966875 (M.D.
La. July 13, 2020); Williamson v. Wyeth, Inc., Civ. Action No. 09-736-BAJ-DLD, 2010 WL 3312589 (M.D. La.
Aug. 19, 2010).

                                                                                                          16
    Case 3:17-cv-00179-JWD-EWD             Document 306   12/04/20 Page 17 of 17




/s/ Gideon T. Carter III                           /s/ James W. Craig
Gideon T. Carter, III, La. Bar No. 14136           James W. Craig, La. Bar No. 33687
Co-Lead Counsel                                    Co-Lead Counsel
PO Box 80264                                       Roderick & Solange MacArthur
Baton Rouge LA 70898-0264                          Justice Center
(225) 214-1546 (p) / (225) 341-8874 (f)            4400 S. Carrollton Avenue
gideontcarter3d@gmail.com                          New Orleans LA 70119
                                                   (504) 620-2259 (p) / (504) 208-3133 (f)
                                                   jim.craig@macarthurjustice.org


/s/ Eric A. Foley                                  /s/ S. Mandisa Moore-O’Neal
Eric A. Foley, La. Bar No. 34199                   S. Mandisa Moore O’Neal, La. Bar No. 35256
Roderick & Solange MacArthur                       8818 Jeanette Street
Justice Center (see above)                         New Orleans LA 70118
eric.foley@macarthurjustice.org                     (504) 475-8046 (p)
                                                   smandisa85@gmail.com


/s/ Hannah A. Lommers-Johnson
Hannah A. Lommers-Johnson
La. Bar No. 34944
Roderick & Solange MacArthur
Justice Center (see above)
hannah.lommersjohnson@macarthurjustice.org

ATTORNEYS FOR PLAINTIFFS




                                                                                        17
